Exhibit 10.1

 

 

RESTRICTED STOCK AWARD AGREEMENT

 

MESA LABORATORIES, INC.

 

 

Name of Recipient:

Grantee Name

   

No. of RSAs:

     

Grant Date:

June 5, 2018

   

Vesting Dates:

September 15, 2018

 

September 15, 2019

 

September 15, 2020

 

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the grant
date set forth above (the “Date of Grant”), is made by and between Mesa
Laboratories, Inc., a Colorado corporation (the “Company”), and the grantee
named above (the “Grantee”).

 

WHEREAS, the Company has adopted the Mesa Laboratories, Inc. 2014 Equity Plan
(the “Plan”), pursuant to which the Company may grant Restricted Stock Awards,
which represent the right to receive shares of the Company’s Common Stock in the
future, each of which is subject to certain restrictions and risk of forfeiture
on terms set by the Compensation Committee. ;

 

WHEREAS, the Company desires to grant to the Grantee the number of shares of
Restricted Stock Awards (“RSAs”) provided for herein;

 

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

 

Section 1. Grant of Restricted Stock Award

 

(a) Grant of Restricted Stock. The Company hereby grants to the Grantee RSAs set
forth above (the “Shares”) of Restricted Stock (the “Award”) on the terms and
conditions set forth in this Agreement and the Notice of Grant of Award attached
hereto and by this reference made a part hereof (the “Notice of Grant”).

 

(b) Incorporation of Plan; Capitalized Terms. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan, and any capitalized terms not otherwise defined in this Agreement
shall have the definitions set forth in the Plan. The Compensation Committee
shall have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations thereunder and hereunder, and its
decision shall be binding and conclusive upon the Grantee and his/her legal
representative in respect of any matters arising under the Plan or this
Agreement.

 

(c) In the event of any conflict between the terms and conditions stated in this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall govern. Further, for the avoidance of doubt, in the event the
Company and the Grantee enter into an employment or severance agreement
(“Employment Agreement), then any inconsistency or conflict among the provisions
of this Agreement, the Plan and the Employment Agreement shall be resolved by
giving precedence in the following order:

 

A.

The 2014 Equity Plan;

 

B.

The Employment Agreement, then in effect; and

 

C.

This Agreement.

 

1

--------------------------------------------------------------------------------

 

 

Section 2. Terms and Conditions of Restricted Stock Award

 

The grant of Restricted Stock Awards provided in Section 1(a) shall be subject
to the following terms, conditions and restrictions:

 

(a) Ownership of Shares. Subject to the restrictions set forth in the Plan and
this Agreement, the Grantee shall not possess any incidents of ownership of the
Shares underlying the Restricted Stock Award granted hereunder, including,
without limitation, (i) the right to vote such Shares, and (ii) the right to
receive any future dividends with respect to such Shares which may be declared
and paid to holders of Common Stock by the Company in its sole discretion until
after such future time that (x) the Restricted Stock Award has vested as
provided by the Notice of Grant and (y) the Shares have been issued by the
Company’s stock transfer agent in accordance with this Agreement and the Notice
of Grant.

 

(b) Dividends. Prior to the vesting of the Restricted Stock Award and the
subsequent issuance of the Shares by the Company’s stock transfer agent, the
Grantee shall not be entitled to receive any dividends with respect to the
Restricted Stock Award (whether such dividends are paid in cash, stock or other
property).

 

(c) Restrictions. The Restricted Stock Award and any interest therein may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution, until such time as the
Shares are vested and thereafter issued, according to the schedule in the Notice
of Grant. Any attempt to dispose of any Restricted Stock Award in contravention
of the above restriction shall be null and void and without effect.

 

(d) Termination of Employment. In the event of the termination of the Grantee’s
service with the Company, a Subsidiary or Affiliated Entity for any reason prior
to the vesting or lapsing of restrictions with respect to any portion of the
Restricted Stock Award granted hereunder, such portion of the Restricted Stock
Award of the Grantee shall be automatically cancelled as of the date of
termination.

 

(e) Income Taxes. Except as provided in the next sentence, the Company shall
withhold an amount equal to the taxes that the Company determines it is required
to withhold under applicable tax laws with respect to the Restricted Stock Award
(with such withholding obligation determined based on any applicable minimum
statutory withholding rates), in connection with the vesting of the Restricted
Stock Award. In the event the Company cannot (under applicable legal,
regulatory, listing or other requirements) satisfy such tax withholding
obligation in such method, or if the Grantee makes a Section 83(b) election
pursuant to Section 2(f) below, or the parties otherwise agree, then the Company
shall satisfy such withholding by any one or combination of the following
methods: (i) by requiring the Grantee to pay such amount in cash or check; or
(ii) by deducting such amount out of any other compensation otherwise payable to
the Grantee.

 

(f) Section 83(b) Election. The Grantee hereby acknowledges that he or she may
file an election pursuant to Section 83(b) of the Internal Revenue Code of 1986,
as amended, to be taxed currently on the fair market value of the Shares of
Restricted Stock Award (less any purchase price paid for the Shares), provided
that such election must be filed with the Internal Revenue Service no later than
thirty (30) days after the grant of such Restricted Stock Award. The Grantee
will seek the advice of his or her own tax advisors as to the advisability of
making such a Section 83(b) election, the potential consequences of making such
an election, the requirements for making such an election, and the other tax
consequences of the Restricted Stock Award under federal, state, and any other
laws that may be applicable. The Company and its affiliates and agents have not
and are not providing any tax advice to the Grantee.

 

(g) Special Provisions. The terms of this Restricted Stock Award, including
those termination provisions described in Section 2(d) above, are subject to all
provisions in any employment agreement that is in effect either at the time of
Award issuance or any vesting of the Award or the Grantee’s termination of
services with the Company.

 

Section 3. Miscellaneous

 

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company, to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee. Notices may also
be delivered to the Grantee, during his or her employment, through the Company’s
inter-office or electronic mail systems.

 

(b) No Right to Continued Employment. Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the employ of the
Company, a Subsidiary or Affiliated Entity or shall interfere with or restrict
in any way the right of the Company, a Subsidiary or Affiliated Entity, which is
hereby expressly reserved, to remove, terminate or discharge the Grantee at any
time for any reason whatsoever, with or without Cause and with or without
advance notice.

 

2

--------------------------------------------------------------------------------

 

 

(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all of the terms and provisions of the Plan.

 

(d) Imposition of Other Requirements. If the Grantee relocates to another
country after the Date of Grant, the Company reserves the right to impose other
requirements on the Grantee’s participation in the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
laws or to facilitate the administration of the Plan, and to require the Grantee
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

(e) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and the benefit of the
Grantee and the beneficiaries, executors, administrators, heirs and successors
of the Grantee.

 

(f) Invalid Provision. The invalidity or unenforceability of any particular
provision hereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

 

(g) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

 

(h) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

 

(i) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with and be governed by the laws of
the State of Colorado.

 

(j) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

(l) Consent to Jurisdiction and Venue. Each of the Parties agrees that the venue
of any suit, action or proceeding (including any counterclaim asserted therein)
arising under this Agreement shall be exclusively in the State or Federal courts
in the City and County of Denver, Colorado. Each of the Parties hereby waives
any objection which it may have now or may hereafter have to the laying of the
venue of any such suit, action or proceeding and irrevocably submits to the
jurisdiction of such court in any suit, action or proceeding and waives any
claim or defenses of inconvenient forum or lack of subject matter jurisdiction.
In making the foregoing submission to jurisdiction, each Party expressly waives
the benefit of any contrary provision of any law.

 

By Grantee’s signature and the signature of the Company’s authorized
representative below, this Agreement shall be deemed to have been executed and
delivered by the parties hereto as of the Date of Grant.

 

GRANTEE MESA LABORATORIES, INC.         Signed:
______________________________________      Signed:
_________________________________________     By: Grantee

 

By:     John Sakys


Its:     Chief Financial Officer

 

 

3